                                                    ;I
                                                    ~
                                                            f
                                                            '
                                                                I ("' ·~--- . ·--.. ' . ' , ' :
                                                                  .        --       I ,.;



                                                    :,' lJ~r_:                  i--,'~-~~ ~· 1~'

                                                    '1' r__,L- ..,-".:..ri~-·
                                                                         -
                                                                               -- _.. . .
                                                                              ~ .._
                                                                                                  I
                                                                                                  ' --
                                                                                                         .. · "   •   r ."   i   r__ ·   -~'
UNITED STA TES DISTRICT COURT                           '
SOUTHERN DISTRICT OF NEW YORK
                                                    ;
                                                        '       ')/';     ..    -     .                                                        '


                                                        :~-. ~ ~ '·. ---: )~ j-,-/t_ili__ilJ= i:
 United States of America                                                                                     -~-: - : ·Order-of Restitution

                   v.                                                                                                                18 Cr. 434 (JGK)

 ALBANELL Y RAMIREZ,

                               Defendant~

         Upon the application of the United StateE of America, by its attorney, Geoffrey S. Berman,

United States Attorney for the Southern Distrid of New York, Jacob R. Fiddelman, Assistant

United States Attorney, of counsel; the prescntence report; the Defendant's conviction on Count

Two of the above Indictment; and all other proceedings in this case, it is hereby ORDERED that:

         1. Amount of Restitution. ALBANELLY RAMIREZ, the Defendant, shall pay restitution

in the total amount of$1,308,976.09 to the victim of the offense charged in Count Two. The name,

address, and specific amount owed to the victim is set forth in the Schedule of Victims attached

hereto. Upon advice ofa change of address, the Clerk of the Court is authorized to send payments

to the new address without further order of this Court.

         2. Joint and Several Liability. Defen:iant's liability for restitution shall be joint and

several with that of co-defendants WILLIAl\.1 POLANCO (up to $1,308,976.09), LENIN

GUZMAN-HIDALGO (up to $177,787.09), and ANA VIANELY MOLINA (up to $177,787.09)

under docket number 18 Cr. 434 (JGK), should he/she be convicted and ordered to make restitution

for the offenses in this matter. Defendant's liability for restitution shall continue unabated until

either       the   Defendant    has   paid    the                full                       amount                    of         restitution       ordered




03.14.2019
herein, or every victim has been paid the total amount of his loss from all the restitution paid by

the Defendant and listed co-defendants in this matter.



Dated: New York, New York

              it?/ra41
                   t
                                         ~h,(/~
                                            'HbNORABJ~        G. KOELTL
                                             UKJTED STATES DISTRICT JUDGE




                                                r'L.
UNITED STA TES DISTRICT COURT
SOUTI !ERN DISTRICT or NEW YORK

   United Stales of America                                                   Schedule of Victims

                                                                                18 Cr. 434 (JGK)
                   '·
   ALBANELL Y RAMIREZ,

                              Defendant.



   Name                                    Address                            Amount of Restitution
   United States Internal Revenue          IRS-RA CS                          $1,308,976.09
   Service                                 Attn: Mal Stop 6261, Restitution
                                           333 W. Pershing Ave.
                                           Kansas City, MO 64108

i---------,~ ·-~




   Total                                                                      $1,308,976.09




03.14.2019
